NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 19-1743
                                       __________

                  CHARLES E. GARRETT, III; GILDA T. GARRETT,
                                              Appellants

                                             v.

                     COMMISSIONER OF INTERNAL REVENUE

                                       __________

                      On Appeal from the United States Tax Court
                                  (IRS-1 : 17-25282)
                      Tax Court Judge: Honorable L. Paige Marvel

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  November 1, 2019

          BEFORE: HARDIMAN, PHIPPS, and NYGAARD, Circuit Judges


                           (Opinion filed December 18, 2019)

                                       __________

                                        OPINION*
                                       __________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
NYGAARD, Circuit Judge.

       The Commissioner of the Internal Revenue Service sent a certified mail joint

notice of deficiency and penalties—pursuant to I.R.C. § 6212(a)1—to the last

known address of appellants Charles and Gilda Garrett. But the Garretts had

moved to a new address and never received the notice. They petitioned for a

redetermination, claiming that the notice was invalid. The United States Tax Court

concluded—pursuant to I.R.C. § 6213(a)2—that it lacked jurisdiction because the

Garretts’ petition was not timely. It granted the Commissioner’s motion to

dismiss. On appeal, the Garretts continue to claim that the notice is invalid. We

will affirm.3

       To determine whether the Tax Court was correct we must first decide if

Section 6213(a) is jurisdictional.4 Our analysis focuses on the ‘“text, context, and

relevant historical treatment”’ of the law.5 We, first, examine the plain language of



1
  26 U.S.C. § 6212(a).
2
  26 U.S.C. § 6213(a).
3
  We review the Tax Court’s dismissal of the taxpayers’ petition for lack of jurisdiction
de novo. Sunoco, Inc. v. Commissioner of Internal Revenue, 663 F.3d 181, 185 (3d Cir.
2011).
4
  See Rubel v. Commissioner of Internal Revenue, 856 F.3d 301, 304 (3d Cir. 2017). A
jurisdictional statute in this context is distinguished from a claim-processing statute that
does not speak to a court’s authority but rather “promote[s] the orderly progress of
litigation by requiring that the parties take certain procedural steps at certain specified
times.” Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 435 (2011).
5
  Rubel, 856 F.3d at 304 (quoting Reed Elsevier, Inc., v. Muchnick, 559 U.S. 154, 166
(2010)).
                                              2
the statute to determine whether the words refer to ‘“the power of the court rather

than to the rights or obligations of the parties.’”6 Section 6213(a) states as follows:

              Within 90 days . . . after the notice of deficiency authorized in
              section 6212 is mailed (not counting Saturday, Sunday, or a
              legal holiday in the District of Columbia as the last day), the
              taxpayer may file a petition with the Tax Court for a
              redetermination of the deficiency. . . . The Tax Court shall
              have no jurisdiction to enjoin any action or proceeding or
              order any refund under this subsection unless a timely petition
              for a redetermination of the deficiency has been filed and then
              only in respect of the deficiency that is the subject of such
              petition. Any petition filed with the Tax Court on or before
              the last date specified for filing such petition by the Secretary
              in the notice of deficiency shall be treated as timely filed.7

Congress spoke in unequivocal terms, stating that the Tax Court “shall have no

jurisdiction” unless a petition to redetermine a deficiency is timely filed.8 Because it

used these words we know that Congress was addressing the court’s power, rather than

the rights and obligations of the parties.9 Moreover, it is noteworthy that the statute

specifically addresses which court actions are authorized and prohibited based on a

party’s compliance with the filing time limit of this petition. The unambiguous language

combined with this tight linkage between the court’s authority and a statutory deadline

leads inevitably—without resorting to further analysis—to the conclusion that Congress




6
  Id. (quoting Landgraf v. USI Film Prods., 511 U.S. 244, 274 (1994)).
7
  26 U.S.C. § 6213(a) (emphasis added).
8
  Id.
9
  See Rubel, 856 F.3d at 305.
                                              3
limited the court’s authority to review only Section 6212(a) petitions that are timely

filed.10 Therefore, Section 6213(a) is jurisdictional.11

       We next review whether the Tax Court correctly determined that the

Garretts’ petition is untimely. No one disputes the facts on which the Tax Court

relied. The Commissioner sent the notice of deficiency by certified mail to the

Garretts’ address as it was known to the Commissioner on the date it posted,

April 10, 2017.12 The Garretts filed their petition with the Tax Court on

December 5, 2017, 239 days after the Commissioner mailed the notice, long after

the ninety days mandated by Section 6213(a).

       The Garretts argue that the Commissioner knew their new address on

April 12, 2017, and that by failing to act on this knowledge (particularly after the

notice was returned undelivered) the Commissioner violated their due process

rights which invalidated the notice. The Commissioner agrees that the Garretts’

address changed in Internal Revenue Service records on April 12, 2017, but relies

on I.R.C. § 6212(b) which specifies that notice sent to the taxpayer’s “last known



10
   Id.
11
   This is consistent with jurisprudence acknowledging that filing deadlines in tax statutes
are generally treated as jurisdictional because the Commissioner has a demonstrable
“need for ‘finality and certainty’” to ensure a stream of revenue that is predictable. Id. at
306 (quoting Becton Dickinson & Co., v. Wolckenhauer, 215 F.3d 340, 351 (3d Cir.
2000) accord United States v. Brockcamp, 519 U.S. 347, 349-54 (1997)).
12
   This address is the one that appeared on the Garretts’ federal tax return for the year
2015, filed on October 14, 2016. See Treas. Reg. § 301.6212-2(a) (The last known
address is that which appears on the most recently filed tax return.).
                                              4
address” is sufficient. Congress designed the requirement in Section 6212(a) that

the Commissioner use the last known address to give the Commissioner safe

harbor by allowing constructive notice.13 The Garretts cite to no other portion of

this statute that imposes any additional requirements on the Commissioner to

provide valid notice. Moreover, examining the equities of individual

circumstances, as the Garretts advocate here, runs contrary to the purpose of a

jurisdictional filing deadline.14 Hence, on April 10, 2017, the date the notice

posted, the Commissioner fulfilled its requirement for sufficient notice under the

law.

       Therefore, for all of these reasons, we will affirm the order of the Tax Court.




13
   See Gyorgy v. Commissioner Internal Revenue, 779 F.3d 466, 473 (7th Cir. 2015); see
also Cropper v. Commissioner Internal Revenue, 826 F.3d 1280, 1285 (10th Cir. 2016).
The Garretts’ reliance on Jones v Flowers, 547 U.S. 220 (2006) is unpersuasive as it
does not refer to a petition for an opportunity to receive prepayment review of a
deficiency under Section 6212(a), nor does it refer to Section 6213(a).
14
   See Brockcamp, 519 U.S. at 352 (“Tax law . . . is not normally characterized by case-
specific exceptions reflecting individualized equities.”).

                                            5